Citation Nr: 1531782	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  12-06 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel





INTRODUCTION

The Veteran had periods of active duty and/or active duty for training from January 18, 1972 to January 12, 1976; February 10, 1986 to July 1, 1986; June 28, 1992 to November 20, 1992; July 26, 2000 to December 16, 2000; August 12, 2005 to July 7, 2006; November 8, 2007 to January 11, 2009, and; July 23, 2009 to June 30, 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). In February 2015 the Veteran withdrew his request for a hearing before a member of the Board.

The claim for entitlement to service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's sleep apnea is related to his active military service.


CONCLUSION OF LAW

Sleep apnea was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.1(m), 3.6(a), 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Active military, naval, and air service includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

In the line of duty means an injury or disease incurred or aggravated during a period of active military, naval, or air service unless such injury or disease was the result of the appellant's own willful misconduct or, for claims filed after October 31, 1990, was a result of his or her abuse of alcohol or drugs.  A service department finding that injury, disease or death occurred in the line of duty will be binding on VA unless it is patently inconsistent with the requirements of laws administered by VA.  38 C.F.R. § 3.1(m).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he developed sleep apnea during his period of service from August 12, 2005 to July 7, 2006, while he was deployed to Kuwait and Iraq.

A VA treatment note in July 2007 reflects complaints of problems sleeping.  Reportedly, the Veteran's wife noted snoring and apneic episodes.  The assessment was possible sleep apnea.  On VA examination in February 2009, the examiner noted sleep apnea syndrome to be confirmed with sleep studies.  The Veteran underwent a sleep study in July 2009 and was diagnosed with sleep apnea.  The service treatment records documented treatment for obstructive sleep apnea during his last period of active service from July 2009 to June 2010, to include treatment with a CPAP machine following a sleep study in October 2009.  Subsequent treatment records show ongoing treatment for sleep apnea.  

As noted above, a service department finding that injury, disease or death occurred in the line of duty will be binding on VA unless it is patently inconsistent with the requirements of laws administered by VA.  38 C.F.R. § 3.1(m).  In this case, the service records contain a June 2012 Statement of Medical Examination and Duty Status (DA Form 2173) which indicates that the Veteran was examined in October 2009, and the examiner found that the Veteran's sleep apnea was incurred in the line of duty and was likely to result in a claim against the government for further medical care.  The Veteran's Unit Advisor also signed the DA Form 2173 finding that the Veteran was on active duty at the time of the "injury" and noted that on or around December 15, 2005, the Veteran was exposed to several environmental hazards including burning trash, sand storms, multiple vehicle exhaust fumes, 1P8 fuels, and possible depleted uranium for which the Veteran required over the counter inhalers for treatment.  He was also seen in October 2009 for at Walter Reed for further care.  The Veteran's Unit Advisor agreed with the examiner that the injury was considered to have been incurred in the line of duty.  

In this case, the service department determined that the Veteran's sleep apnea was a result of injury incurred in the line of duty during a period of active duty.  This line of duty determination is binding on VA unless it is patently inconsistent with the requirements of laws administered by VA. 38 C.F.R. § 3.1(m).  There is no indication that the injury resulted from the Veteran's own willful misconduct or his abuse of alcohol or drugs.  Therefore, the Board has no reason to dispute the service department's determination that the injury was incurred in the line of duty.  In fact, the record does not contain any competent medical evidence to dispute the line of duty determination.  Accordingly, the Board finds service connection is warranted for the Veteran's sleep apnea. 


ORDER

Service connection for sleep apnea is granted.


REMAND

The Veteran contends that he developed hearing loss as a result of noise exposure during active service.  The service personnel records show that the Veteran's military occupational specialties included being a tracked vehicle mechanic and    the RO conceded exposure to acoustic trauma during service.

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

On service enlistment examination in January 1972, an audiogram showed auditory thresholds at the tested frequencies of 500, 1000, and 4000 Hertz in the left ear were 40, 15, 10, and 15.  The Board also notes that audiograms conducted in October 1982, January 1984, April 1985, and March 1989 do not demonstrate hearing loss for VA purposes under 38 C.F.R. § 3.385.  Audiograms after January 1992 demonstrate left ear hearing loss.  However, the Veteran's enlistment examination and an October 1982 service treatment report indicating a history of hearing loss raise medical questions regarding whether a left ear hearing loss disability pre-existed service.

In April 2009, an audiologist with the Army Audiology and Speech Center reported that the Veteran had extensive history of noise exposure throughout his military career.  She noted that when the Veteran was deployed to Iraq in 2005 to 2006,     he was exposed to rocket and mortar fire on a regular basis.  During his second deployment to Iraq in 2009, his base camp was subject to rocket attack several times.  Accordingly, the audiologist opined that it was more likely than not that the Veteran's hearing loss was a result of noise exposure during his military career.  She based the opinion, in part, on the finding that the Veteran's hearing was within normal limits at the time of his commissioning physical.  She did not address the left ear hearing loss noted on his 1972 enlistment examination. 

The Veteran was afforded VA audiological examinations in February 2009 and April 2013; however, the examiners did not provide any nexus opinions.  Therefore, the Board finds that a remand is required to obtain such an opinion. 38 U.S.C.A § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  After the above development is completed, schedule the Veteran for a VA audiological examination to ascertain whether the Veteran has left ear hearing loss that is related to service.  The claims file must be reviewed by the examiner in conjunction with the examination.  After reviewing the claims file, the examiner is asked to respond to the following questions:

a. The Veteran was shown to have hearing loss in the left ear on his January 1972 entrance examination, with a finding of 40 decibels at 500 Hertz.  Subsequent testing over the years shows findings at that frequency of 20 decibels or less.  Testing in 1989 showed decreased hearing with 35 decibels at 4000 Hertz.  The examiner is asked to provide an opinion as to whether the findings on the January 1972 entrance examination reflect that a chronic hearing loss disability existed prior to his active service or whether such was an acute episode of hearing loss that resolved.  The examiner should provide a rationale for the conclusion reached. 

b.  If the examiner finds the Veteran's had a chronic left ear hearing loss that existed prior to service, was that pre-existing left ear hearing loss permanently worsened in severity (versus a temporary exacerbation of symptoms) as a result any period of active duty service?  If so, was the worsening clearly due to the natural progression of the pre-existing disability versus events during active duty?  In rendering this opinion, the examiner should comment on the audiological findings showing 35 decibels at 4000 Hertz noted in March 1989 and hearing loss thereafter, and the April 2009 opinion of the Army audiologist that hearing loss is related to noise exposure in service.  

c.  If the examiner finds that the Veteran did not have a chronic left ear hearing loss that existed prior to service,   is it at least as likely as not (50 percent or greater probability) that current left ear hearing loss is related     to any period of service.  The examiner must provide the reasoning for any opinions expressed.

3.  After undertaking any additional development deemed necessary, readjudicate the claim.  If the benefit sought on appeal remains denied, the appellant should be furnished  
a Supplemental Statement of the Case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


